DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 15/883,789  (reference application), in view of Butler et al. (U.S. 2008/0301333), hereinafter Butler, in view of Betge-Brezetz et al. (U.S. 2018/0343188), hereinafter Betze-Brezetz.
 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to Claim 1, 
15/922,974 – Instant Application
15/883,789 – Parent Application
1. A method of policy based path management, the method comprising:
1. (Currently Amended) A method comprising:
selecting, in dependence upon a path selection policy, a subset of at least two data communications paths from the plurality of data communications paths between the entity and the storage system;
selecting, utilizing a path selection policy, a subset of data communications paths for issuing I/O operations, 
No corresponding limitation.
the subset of data communications paths selected from a first set of data communications paths of a storage area network between a first node in a container cluster and a storage system,
No corresponding limitation.
wherein the container cluster includes a plurality of nodes that are coupled for data communications with the storage system
No corresponding limitation.
identifying one or more additional data communications paths between the storage system and the first node; and
No corresponding limitation.
and selecting, utilizing the path selection policy, an updated subset of data communications paths for issuing I/O operations,
No corresponding limitation.
the updated subset selected from a second set of data communications paths between the first node and the storage system,
No corresponding limitation.
wherein the second set includes the one or more additional data communications paths between the storage system and the first node.
and issuing, from the entity to the storage system, I/O operations using only the subset of at least two data communications paths.

No corresponding limitation.
wherein the path selection policy specifies a quantity of data communications paths to select from the plurality of data communication paths
No corresponding limitation.


With respect to Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application mostly broadens the scope of the new independent claims by eliminating limitations as shown above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
Additionally, the claims further contain the limitation “and issuing, from the entity to the storage system, I/O operations using only the subset of data communications paths.” and “an entity that issues input/output ('I/O') operations to the storage system.” 
Examiner submits that the invention in operation would perform this step when actually storing data, therefore the system is an obvious variant.
The claims fail to explicitly teach the path selection policy specifies a quantity of data communications paths to select from the plurality of data communication paths and that at least two paths are selected.
Butler from the same or similar field of endeavor teaches the path selection policy specifies a quantity of data communications paths to select from the plurality of data communication paths. ([0053], A "number of paths" policy allows for the input of the desired number of paths between each host and each storage subsystem. If a number is not entered, a default number of paths is used. A "full redundant paths" policy indicates that the paths should be distributed evenly across two or more fabrics 8a, 8b that are in common between each host and storage controller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thankappan which teaches path selection in an I/O system with the teaching of Butler which teaches path and fabric policies to allow for additional planning and enhanced redundancy. 

With respect to Claim 2, the limitations of claim 2 have been moved up and are part of independent Claim 1 of the parent application. 

With respect to Claim 3, the claim corresponds to Claim 3 of the parent application.

With respect to Claim 4, the limitations of claim 4 have been moved up and are part of independent Claim 1 of the parent application.

With respect to Claim 5, the limitations of claim 5 have been moved up and are part of independent Claim 1 of the parent application.

With respect to Claim 6, the limitations of claim 6 have been moved up and are part of independent Claim 1 of the parent application.

With respect to Claims 7-12, the claims are the apparatus that corresponds to the method of claims 1-6.

With respect to Claims 13-18, the claim are the computer program product that corresponds to the method of claims 1-6. 

With respect to Claim 19, The parent claim in view of Butler teach the method of claim 1, however fail to teach wherein the at least one criterion specifies a quantity of data communications paths to select from the plurality of data communication paths.
Wood teaches the at least one criterion specifies a quantity of data communications paths to select from the plurality of data communication paths ([0036], Alternatively, path selection data 48 may include an entry 56 for a number of data paths, not all of which are available at a given point in time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the parent claim which teaches path selection in an I/O system with the teaching of Wood which uses a subset of paths to send data in accordance with path selection rules including security in order to provide path selection algorithms when multiple paths are available as suggested by Wood ([0006]).

With respect to Claim 20, The Parent Claim in view of Wood teach the method of claim I, wherein the at least one criterion specifies a security-level requirement for the subset of data communication paths.
Wood teaches the at least one criterion specifies a security-level requirement for the subset of data communication paths ([0035], In other examples, factors such as cost and security considerations may be taken into account when routing data communications of any form.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the parent claim which teaches path selection in an I/O system with the teaching of Wood which uses a subset of paths to send data in accordance with path selection rules including security in order to provide path selection algorithms when multiple paths are available as suggested by Wood ([0006]).

With respect to Claim 19, The parent claim in view of Butler teach the method of claim 1, however fails to explicitly teach wherein the path selection policy at specifies a type of network to be part of the data communications paths to select from the plurality of data communication paths.  
Betge-Brezetz teaches wherein the path selection policy at specifies a type of network to be part of the data communications paths to select from the plurality of data communication paths. ([0050], Types of network nodes to be avoided, e.g. the nodes of a given un-trusted equipment vendor, the nodes of a given type (e. g. switches that have an old operating system version or an operating system not yet appropriately patched), or all the virtual/software switches (that may be considered as less protected than the hardware switches)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the parent claim which teaches path selection in an I/O system with the teaching of Betge-Brezetz which teaches path computation based on type of network and node in order to increase network security and trust as taught by Betge-Brezets in ([0050]). 


With respect to Claim 20, The parent claim in view of Butler teach the method of claim 1, however fails to explicitly teach wherein the path selection policy specifies a type of network fabric to be part of the data communications paths to select from the plurality of data communication paths.
Betge-Brezetz teaches wherein the path selection policy specifies a type of network fabric to be part of the data communications paths to select from the plurality of data communication paths. ([0050], Types of network nodes to be avoided, e.g. the nodes of a given un-trusted equipment vendor, the nodes of a given type (e. g. switches that have an old operating system version or an operating system not yet appropriately patched), or all the virtual/software switches (that may be considered as less protected than the hardware switches)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the parent claim which teaches path selection in an I/O system with the teaching of Betge-Brezetz which teaches path computation based on type of network and node in order to increase network security and trust as taught by Betge-Brezets in ([0050]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan et al. (U.S. 2015/0095445), hereinafter Thankappan, in view of Butler et al. (U.S. 2008/0301333), hereinafter Butler.
With respect to claim 1, Thankappan teaches a method comprising: 
selecting, in dependence upon a path selection policy, a subset of data communications paths from the plurality of data communications paths between the entity and the storage system (fig. 2, 250/260; identify alternate paths and select a new path based on policy requirements); and 
issuing, from the entity to the storage system, I/O operations using only the subset of data communications paths (fig. 2, storage I/O traffic is directed to the new path).
an entity that issues input/output ('I/O') operations to the storage system (figure 1B, host 110A and/or 110B).
Thankappan fails to explicitly teach wherein the path selection policy specifies a quantity of data communications paths to select from the plurality of data communication paths and that at least two paths are selected.
Butler from the same or similar field of endeavor teaches the path selection policy specifies a quantity of data communications paths to select from the plurality of data communication paths. ([0053], A "number of paths" policy allows for the input of the desired number of paths between each host and each storage subsystem. If a number is not entered, a default number of paths is used. A "full redundant paths" policy indicates that the paths should be distributed evenly across two or more fabrics 8a, 8b that are in common between each host and storage controller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thankappan which teaches path selection in an I/O system with the teaching of Butler which teaches path and fabric policies to allow for additional planning and enhanced redundancy. 

With respect to claim 2, Thankappan in view of Butler teaches the method of claim 1 wherein the entity that issues I/O operations to the storage system is a containerized application (fig. 1A, each host 110A running VMM 112A/B [0015], each host runs VM vSphere Hypervisor, each host software corresponding to a containerized separate application).

With respect to claim 3, Thankappan in view of Butler teaches the method of claim 1 wherein selecting a subset of data communications paths further comprises selecting the subset of data communications paths in further dependence upon a storage system policy ([0014], dynamic storage path selection policy is used).

With respect to claim 5, Thankappan in view of Butler teaches the method of claim 1 wherein identifying the plurality of data communications paths between the storage system and the entity that issues 'I/O' operations to the storage system further comprises executing a multi-path discovery command ([0016], path discovery in the multipath topology is used performed by MPM of hypervisor 112).

With respect to claim 6, Thankappan in view of Butler teaches the method of claim 1 further comprising: detecting a change to the plurality of data communications paths between the storage system and the entity that issues I/O operations to the storage system (fig. 2, detect that a load exceeds a threshold); selecting, in dependence upon a path selection policy, an updated subset of data communications paths from the changed plurality of data communications paths between the entity and the storage system (fig. 2, 250/260 determine alternate paths and select based on policy); and issuing, from the entity to the storage system, I/O operations using only the updated subset of data communications paths (fig. 2, 270, direct I/O traffic to the new path).

Claims 7-9 and 11-12 correspond to claims 1-3 and 5-6, and are rejected accordingly.

Claims 13-15 and 17-18 correspond to claims 1-3 and 5-6, and are rejected accordingly.



Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan et al. (U.S. 2015/0095445), hereinafter Thankappan, in view of Butler et al. (U.S. 2008/0301333), hereinafter Butler, in view of Ghosalkar et al. (U.S. 2009/0031057), hereinafter Ghosalkar.
With respect to claim 4, Thankappan in view of Butler teaches the method of claim 1, however fails to teach further comprising receiving the path selection policy via a user interface.  Ghosalkar teaches receiving the path selection policy via a user interface ([0015], paths are selected based on an algorithm that users specify; [0024]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Thankappan which teaches a hypervisor and host selecting a path based on policy with the teaching of a user setting a path policy via a user interface as an alternative and to allow for a human to decide on the best path policy such as load balancing or round-robin as suggested by Ghosalkar in the cited section.
Claim 10 corresponds to claim 4, and is rejected accordingly.
Claim 16 corresponds to claim 4, and is rejected accordingly.

	
Claims 1-3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan et al. (U.S. 2015/0095445), hereinafter Thankappan, in view of Butler et al. (U.S. 2008/0301333), hereinafter Butler, in view of Betge-Brezetz et al. (U.S. 2018/0343188), hereinafter Betze-Brezetz.
With respect to Claim 19, Thankappan in view of Butler teaches the method of claim 1, Thankappan in view of Butler fails to explicitly teach wherein the path selection policy at specifies a type of network to be part of the data communications paths to select from the plurality of data communication paths.  
Betge-Brezetz teaches wherein the path selection policy at specifies a type of network to be part of the data communications paths to select from the plurality of data communication paths. ([0050], Types of network nodes to be avoided, e.g. the nodes of a given un-trusted equipment vendor, the nodes of a given type (e. g. switches that have an old operating system version or an operating system not yet appropriately patched), or all the virtual/software switches (that may be considered as less protected than the hardware switches)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thankappan which teaches path selection in an I/O system with the teaching of Betge-Brezetz which teaches path computation based on type of network and node in order to increase network security and trust as taught by Betge-Brezets in ([0050]). 
With respect to Claim 20, Thankappan in view of Butler teach the method of claim 1, wherein the path selection policy specifies a type of network fabric to be part of the data communications paths to select from the plurality of data communication paths.
Betge-Brezetz teaches wherein the path selection policy specifies a type of network fabric to be part of the data communications paths to select from the plurality of data communication paths. ([0050], Types of network nodes to be avoided, e.g. the nodes of a given un-trusted equipment vendor, the nodes of a given type (e. g. switches that have an old operating system version or an operating system not yet appropriately patched), or all the virtual/software switches (that may be considered as less protected than the hardware switches)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thankappan which teaches path selection in an I/O system with the teaching of Betge-Brezetz which teaches path computation based on type of network and node in order to increase network security and trust as taught by Betge-Brezets in ([0050]). 

Response to Arguments
Applicant’s arguments, see Remarks, filed May 27, 2021, with respect to the rejection(s) of claim(s) 1-3, 5-9, 11-15, and 17-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Betge-Brezetz et al. (U.S. 2018/0343188), hereinafter Betze-Brezetz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA NGUYEN/Primary Examiner, Art Unit 2442